 RAYONIER, INCORPORATED '17Rayonier,IncorporatedandInternational Brotherhood of,, Elec-tricalWorkers, Local Union 1924,AFL, Petitioner.Cases Nos.DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John S. Patton, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in' these cases, the Board finds :1.The Employer is engaged in, commerce within the meaning ofthe Act..2. , The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the represen'-tation of employees of the Employer within the meaning of Section '3(c) (1) and Section 2 (6) and (7) of the Act, for the following reasons:At the Employer's pulp manufacturing plant at Fernandina Beach,Florida, the Petitioner seeks to sever an alleged craft group of instru-mentmen and a departmental group of powerhouse employees from anexisting unit of production and maintenance employees currentlyrepresented since September 16, 1954, by Locals 395, 610, and 766 ofInternational Brotherhood of Pulp, Sulphite and Paper Mill Work-ers,AFL, the Intervenor herein.The Employer and the Intervenoroppose severance of both units.The 4 instrumentmen include a, leadman, an instrument mechanic,and 2 instrument mechanic helpers,, all of whom work in a separatework area known as the instrument department. They-install, main-tain, and repair 249 signals and approximately 2,000 pressure gaugesthroughout the plant.None of the pressure gauges are electrical in,operation, and only 30 percent of the signals are electrical.The powerhouse group consists of 27 employees, including 4 op-.erating engineers, 4 firemen, 4 powerplant first helpers, 5 powerplantsecond helpers, 4 powerplant laborers, 4 cleanup men on the conveyor,,and 2 powerplant repairmen. The powerhouse employees are engagedin the production and distribution, throughout the plant, of process.steam,process water, and electricity.Eighty-one percent of the totalheat value of the steam generated in the powerhouse is used to processstock in the pulp mill, while only 19 percent is used to generate elec-tricity.It does not appear that any of the powerhouse employees per-form electrical work to any substantial degree.1The instant cases were consolidated for the purposes of hearing by order of the Re-gional Director.The posthearing motion of International Brotherhood of Pulp, Sulphiteand PaperMillWorkers, AFT,, to interveneon the basis of its current representation ofthe Employer's employees in' a production and maintenance unit is hereby granted.114 NLRB No. 6. 18DECISIONS OF, NATIONAL LABOR RELATIONS BOARDThe Petitioner's International currently represents the Employer's15 electricians in a separate bargaining unit.The Petitioner contends that the instrumentmen and the power-house employees are entitled to severance as craft and departmentalunits, respectively.The Employer contends,inter alia,2that the Pe-titioner does not historically or traditionally represent, in craft ordepartmental units, employees of the types herein sought, and that,under the doctrine ofAmerican PotashdChemical Corporation,107NLRB 1418, it is therefore not entitled to the severances herein sought.We agree. As the aforementioned facts show, none of'the instrument-men or powerhouse employees herein sought engage in electrical workto any substantial degree, and by far the greater portion of the ac-tivity. of both groups is concerned with work on materials which havenothing to do with electricity or its applications.Under thesecircumstances, we are satisfied that the Petitioner does not meet therequirement of thePotashrules.Therefore, assuming, without de-ciding, that the Employer's instrumentmen constitute, for purposesof severance, an appropriate craft group and that its powerhouse em-ployees constitute an appropriate departmental group, we are never-theless convinced that the Petitioner does not historically and tra-ditionally represent crafts or departments of this type?Accordingly-,we shall dismiss the petitions in both cases.4[The Board dismissed the petitions.]z In view of our decision herein, we deem it unnecessary to consider the Employer's otherunit contentions,and we deny the Employer'smotion for oral argument.8 SeeCampbell Soup Company,109 NLRB 475, 478.4 For reasons stated in his dissenting opinion inDow Chemical Company,Texas Divi-sion,113 NLRB 1247, Member Murdock would not apply the"traditional union" test inthis case and would therefore direct a severance election for the powerhouse employeesas requested by the Petitioner.Dallas Transfer&Terminal Warehouse CompanyandDallasGeneral Drivers, Warehousemen&Helpers Local 745, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America, AFL, PetitionerDallas Transfer&Terminal Warehouse CompanyandInterna-tional Association of Machinists,Lodge 1015,AFL, Petitioner.Cases Nos. 16-RC-1655 and 16-RC-1695. September 1, 1955DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na=tional Labor Relations Act, a consolidated hearing was held,beforeWilliamH. Renkel,Jr., hearing officer.The hearing officer's rulings114 NLRB No. 7.